DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: alternately output a first data signal to be applied to the first pixels to emit the first color light corresponding to one horizontal period … configured to begin outputting the first data signal at a first point of time in a period immediately preceding the one horizontal period and end outputting the first data signal at a second point of time in the one horizontal period.
Kim discloses sequentially supplying scan signals to apply image data with demultiplexers ([0030-0035, 0070-72], See Figs. 2, 6, 7B), but fails to disclose outputting first data signal before one horizontal period begins and ends in a second point of time in the horizontal period to emit light. Park (US 20090251455 A1) discloses demultiplexer with interconnections to control the color output ([0030-0033], See Figs. 1, 3 and 6), but fails to disclose outputting first data signal before one horizontal period begins and ends in a second point of time in the horizontal period to emit light. Kim745 (US 20060151745 A1) discloses outputting color data ([0058-0059], See Fig. 6), but fails to disclose outputting first data signal before one horizontal period begins and ends in a second point of time in the horizontal period to emit light. Related references Ryu .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ANDREW LEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624